Title: From Thomas Jefferson to John Paul Jones, 8 October 1785
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris Oct. 8. 1785.

I think the method you propose for applying to the court of Denmark for the compensation due for the prizes taken by the squadron you commanded in Europe, is a proper one: therefore I will undertake to write to Mr. Adams on the subject, and have no doubt he will support Doctr. Bancroft in his sollicitations to the Danish minister at London for this purpose.

I have the honour to be with the highest respect Sir Your most obedt. humble servt.,

Th: Jefferson

